WilsoN, J.
In accordance with stipulation of counsel that the issues of fact and law are the same in all material respects as those in Panation Trade Co. v. United States (54 Cust. Ct. 758, A.R.D. 181), the court found and held that export value, as that value is defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, is the proper basis for the determination of the value of the cigarette lighters here in question and that such value was the invoice unit ex-factory prices in each case.